21 F.3d 421NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Phillip Wayne CAMPBELL, Plaintiff Appellant,v.CAMPBELL COUNTY JAIL;  Nurse Poindexter;  Robert Maxey,Sheriff, Defendants Appellees,andDoctor THOMPSON, Defendant.
No. 94-6042.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided April 5, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-92-347-R)
Phillip Wayne Campbell, appellant pro se.
William Sampson Kerr, Appomattox, VA, for appellee.
W.D.Va.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the magistrate judge's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Campbell v. Campbell County Jail, No. CA-92-347-R (W.D. Va.  Dec. 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED